Title: From Thomas Jefferson to John Paradise, 8 August 1786
From: Jefferson, Thomas
To: Paradise, John



Dear Sir
Paris Aug. 8. 1786.

I have been honoured with your favour of July 20. and it’s duplicate of July 28. I am glad you concur in the opinion that a trip to Paris will be adviseable as I shall be happy in the pleasure of your company here and in every occasion of serving you. Perhaps you will find it convenient to come on the return of Dr. Bancroft whom you will have seen in London before this. We have obtained a regulation here obliging the farmers general to buy, from such individuals as offer, 15,000 hhds. of tobacco a year at 34.₶ 36.₶ and 38.₶ the quintal, according to it’s quality. If you could send your tobacco here in a French vessel it might obtain you that price which I apprehend to be more than is given in London. A port where there are manufactories of tobacco would be best, as there would be an abatement of 1₶-10s the quintal in any other port. I have lately received a letter dated May 12. 1786. from my friend Colo. Madison of Orange to whom I had written on your affairs. It contains the following paragraph. ‘Doctr. Bancroft’s application in favor of Mr. Paradise, inclosed in your letter, shall be attended to as far as the case will admit; though I see not how any relief can be obtained. If Mr. Paradise stands on the list of foreign creditors, his Agent here may probably convert his securities into money without any  very great loss, as they rest on good funds, and the principal is in a course of paiment. If he stands on the domestic list, as I presume he does, the interest only is provided for, and, since the postponement of the taxes, even that cannot be negociated without a discount of ten per cent at least. The principal cannot be turned into cash without sinking three fourths of it’s amount.’
The question, you see then, is whether you be considered as a citizen or a foreigner? In mind I know you to be zealously a citizen, but in body, the law will consider you as a foreigner; because that has not only prescribed that the oath of fidelity shall be taken, but that it shall be taken before some magistrate in the country. This you have never had an opportunity to do. As you are therefore subject to any loss which the character of a foreigner might bring on you, so you ought to avail yourself of any benefit which it may bring. Mrs. Paradise’s being born a citizen, saves the estate from confiscation. Your being a foreigner entitles you to prompt paiment of the debt due to you. I would therefore press you strongly to avail yourself of this circumstance and to instruct your agent to claim paiment for you as a foreigner. He may safely apply to Mr. Madison (of Orange) for advice, and cannot obtain better advice. Get paiment as a foreigner first, and then reward our country by becoming it’s citizen. Present me affectionately to Mrs. and Miss Paradise and be assured of the esteem with which I have the honour to be Dear Sir your friend & servt.,

Th: Jefferson

